Case 4:20-cv-02104 Document 35 Filed on 07/19/20 in TXSD Page 1 of 6




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  July 20, 2020
                                                               David J. Bradley, Clerk
Case 4:20-cv-02104 Document 35 Filed on 07/19/20 in TXSD Page 2 of 6
Case 4:20-cv-02104 Document 35 Filed on 07/19/20 in TXSD Page 3 of 6
Case 4:20-cv-02104 Document 35 Filed on 07/19/20 in TXSD Page 4 of 6
Case 4:20-cv-02104 Document 35 Filed on 07/19/20 in TXSD Page 5 of 6
Case 4:20-cv-02104 Document 35 Filed on 07/19/20 in TXSD Page 6 of 6
